DETAILED ACTION
Notice to Applicant
In response to the communication received on 07/16/2020, the following is a Non-Final Office Action for Application No. 16962598.  

Status of Claims
Claims 1-20 are pending.

Drawings
The applicant’s drawings submitted on 07/16/2020 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  16962598, filed 07/16/2020 is a national stage entry of PCT/CN2018/108869, International Filing Date: 09/29/2018.

Election/Restrictions
Applicant's election with traverse of the restriction dated 05/05/2021 in the reply filed on 07/06/2021 is acknowledged.  The traversal is on the ground(s) of pointing to evidence in the specification regarding the overlapping scope of the claims.  MPEP §806.04(f) requires where two or more species are claimed, a requirement for restriction 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
at least one memory, configured to store a computer-readable code; and at least one processor, configured to call the computer-readable code to execute at least: collecting data of at least two industrial data sources; for each respective industrial data source of the at least two industrial data sources, determining a first relationship between various industrial devices in each respective industrial data source of the at least two industrial data sources, and determining a first relationship topology between the industrial devices in each respective industrial data source according to the second relationship determined between various industrial devices in each respective the industrial data source; and comparing the first relationship topologies, respectively determined for each of respective industrial data source of the at least two industrial data sources, to determine a first corresponding relationship determined enabling the first relationship topologies, respectively corresponding to the respective industrial data sources of the at least two industrial data sources, to be similar. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The memory and/or processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic memory and/or processor limitation is no more than mere instructions to apply the exception using a generic computer component. Further, comparing the first relationship topologies by a memory and/or processor is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: memory and processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, comparing the first relationship topologies by a memory and/or processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sonderegger (US 20150241482 A1) hereinafter referred to as Sonderegger in view of Hsu et al.  (US 20140123126 A1) hereinafter referred to as Hsu.  

Sonderegger teaches:
Claim 1. An industrial device matching method, comprising: 
collecting data of at least two industrial data sources; for each respective industrial data source of the at least two industrial data sources, determining a first relationship between various industrial devices in each respective industrial data source of the at least two industrial data sources, and determining a first relationship topology between the industrial devices in each respective industrial data source according to the first relationship determined between various industrial devices in each respective industrial data source (Fig. 1 and ¶0020 voltage changes measured or "seen" at one meter may result from activity by the consumer associated with that meter, or from the activity of other consumers associated with other meters that are attached to the same transformer. That is, changes in loads (e.g., an appliance turning on or off) at any customer on a same transformer may result in voltage fluctuations seen to varying degrees at all meters attached to the transformer. The strongest voltage change or fluctuation will be seen at the meter directly linked to the change in load; however, other meters connected to the same transformer will likely see voltage fluctuations of the same sign but lesser magnitude. By correlating a time-series of voltage-changes associated with two meters, it can be determined if it is likely that the two meters are connected to the same transformer.); and 
comparing the first relationship topologies, respectively determined for each of respective industrial data source of the at least two industrial data sources, to determine a first corresponding relationship between industrial devices in industrial data sources, the first corresponding relationship determined enabling the first relationship topologies, respectively corresponding to the respective industrial data sources of the at least two industrial data sources, to be similar (¶0038 The correlation module 304 may determine which meters are connected to the same transformer(s) within a portion of an electrical grid. The determined information may be used to generate and/or update topological information describing the electrical grid. The topology data 306 may be configured as a map, table, database or other data structure, and may contain information describing components and connectivity on the electrical distribution grid. In particular, the topology data 306 may describe which meters are connected to which transformers. ¶0053 FIG. 11 is graph 1100 showing an example use of affinity as a tool to confirm or question an initial assumed or recorded topology of a smart grid and/or electrical network. In one example, a threshold value for the affinity or correlation between two meters may be used. If the calculated affinity between the two meters is greater than the threshold, then the meters may be determined to be connected to a same transformer.).
Although not explicitly taught by Sonderegger who teaches a determined recorded relationship topology in an industrial database and a determining, via calculation, relationship topology in an industrial data source of collection of voltage time series, all of which referring to the same industrial devices, Hsu teaches in the analogous art of automatic topology extraction and plotting with correlation to real time analytic data:
determining a first relationship topology … in each respective industrial data source according to the first relationship determined (¶0044 The topology extractor 300 may be operable to determine the topology of an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the automatic topology extraction and plotting with correlation to real time analytic data of Hsu with the system for smart grid topology estimator of Sonderegger for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Sonderegger ¶0002 teaches that it is desirable to acquire an accurate knowledge of which devices are connected to other industrial devices; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Sonderegger teaches a correlation module which may determine which devices are connected to the same other devices whereby the determined information may be used to generate and/or update topological information, and Hsu teaches a topology extractor; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Sonderegger at least the above cited paragraphs, and Hsu at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the automatic topology extraction and plotting with correlation to real time analytic data of Hsu with the system for smart grid DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Sonderegger teaches:
Claim 2. The method of claim 1, wherein the determining of the relationship between various industrial devices in the industrial data source comprises: determining at least one relationship between various industrial devices in the industrial data source including: a Pearson's correlation coefficient; a frequency of co-occurrence in the industrial data source; and a positional relationship in the industrial data source (¶¶0045-0047 A Pearson correlation coefficient for the voltage changes of the pair of meters of graph 700 is calculated to be 0.950. Each point in the graph 700 may represent one or more instances of the same pair of voltage changes over the course of the analysis. Therefore, an alternative way to describe the same data is to summarize the vertical range of the points, which correspond to a range of voltage changes in the second meter, as a box-plot with highest and lowest extremes, as shown in FIG. 8. ).

Sonderegger teaches:
Claim 3. The method of claim 1, wherein after the determining of the first corresponding relationship, the method further comprises: checking a local part in the first corresponding relationship; and wherein upon the checking resulting in a determination that a check result is incorrect, for each respective industrial data source of the at least two industrial data sources, determining a second relationship between various industrial devices in each respective industrial data source of the at least two industrial data sources, and determining a second relationship topology between the industrial devices in each respective industrial data source according to the second relationship determined between various industrial devices in each respective industrial data source; and comparing the second relationship topologies, respectively determined for each of respective industrial data source of the at least two industrial data sources, to determine a second corresponding relationship between industrial devices in industrial data sources, the second corresponding relationship determined enabling the second relationship topologies, respectively corresponding to the respective industrial data sources of the at least two industrial data sources, to be similar, wherein the second relationship is different from the first relationship (¶0036 Correlation may be measured at least in part by comparing instances of corresponding voltage change at similar times. Correlation algorithms may also consider instances of dissimilar or non-corresponding times of voltage change when considering two time-series of voltage-changes. In a first example of techniques usable by the correlation module 304, if the correlation between two time-series of voltage-changes is low (e.g., below 30%), it is unlikely that the respective two meters are connected to a same transformer. Conversely, if the correlation between two time-series of voltage-changes is high (e.g., between 70% and 99%), it is likely that the respective two meters are connected to the same transformer. And further, if the correlation between two time-series of voltage-changes is particularly high (e.g., above 95%), it the respective two meters may be connected to the same transformer by at least some shared wiring. For example, the wiring from the transformer may "Y" to connect to each of the two meters.).

Sonderegger teaches:
Claim 4. The method of claim 1, wherein the respective data sources of the at least two industrial data sources are respective data sources in respectively different systems in a same factory, and wherein the respective data sources of the at least two industrial data sources involve part of or all industrial devices in the factory (¶0033 FIG. 3 is a block diagram showing example structure and functionality of a meter 300 configured to perform correlation functionality, and to thereby calculate an affinity between the meter and other meters close enough (e.g., within an extended transformer service area 150) to be serviced by a single transformer. The calculated affinity or correlation may indicate aspects of network topology, including connectivity of the meter 300 to a same or a different transformer as another meter. The meter 300 may include a processing unit 200, I/O functionality 202 and a metrology unit 206, which may be as described with respect to meter 134 and FIG. 2.).

Sonderegger teaches:
Claim 5. The method of claim 1, wherein the respective data sources of the at least two industrial data sources are data sources in respectively different factories in which industrial devices have a similar layout, and wherein the respective data sources of the at least two industrial data sources involve part of or all industrial devices in the factories (¶0026 Utility companies typically document how utility meters, transformers and other utility distribution .

As per claims 6-10 and 11-15, the apparatus and non-transitory computer-readable medium tracks the method of claims 1-5 and 1-5, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-5 and 1-5 are applied to claims 6-10 and 11-15, respectively.  Sonderegger discloses that the embodiment may be found as an apparatus and non-transitory computer-readable medium (Fig. 1 and ¶0059).

Sonderegger teaches:
Claim 16. The method of claim 3, wherein a comparison method adopted for comparing the second relationship topologies corresponding to the at least two industrial data sources is different from a comparison method adopted for comparing the first relationship topologies corresponding to the at least two industrial data sources (¶0036 A correlation module 304 may calculate a correlation between pairs of time-series of voltage-changes associated with respective pairs of meters. The time-series of voltage-changes may be obtained from the time-series database 302. The correlation module 304 may include statistical tools and/or algorithms configured to calculate the correlation of each pair of time-series of voltage-changes. Correlation may be measured at least in part by comparing instances of corresponding voltage change at similar times. Correlation algorithms may also consider instances of dissimilar or non-corresponding times of voltage change when considering two time-series of voltage-changes.).

As per claim 17, the method tracks the method of claims 3&16, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 3&16 are applied to claim 17, respectively.  

As per claims 18-20, the apparatus and non-transitory computer-readable medium tracks the method of claims 16, 17 and 16, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 16, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180316594 A1
DYNAMIC UPDATE OF VIRTUAL NETWORK TOPOLOGY
Wu; Tsong-Ho
US 9325688 B1
Methods, Systems, And Computer Readable Mediums For Performing Workflow Credential Management In A Converged Infrastructure System
Hansen; Nicholas A
US 20140280804 A1
RELATIONSHIP DRIVEN DYNAMIC WORKFLOW SYSTEM
Thodati; Brahmananda R.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/KURTIS GILLS/              Primary Examiner, Art Unit 3623